internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-105101-02 date date parent corp a corp b year x year y legend individual a tax advisor cpa firm plr-105101-02 ____________________________________________________________________ dear this replies to a letter dated date in which parent corp a and corp b sometimes collectively referred to as the taxpayers request an extension of time under sec_301_9100-3 to file a waiver provided under sec_1_884-2t extending the period for assessment of the branch_profits_tax for each of corp a and corp b for year x until a date not earlier than the last day of year y the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process parent is the common parent of an affiliated_group_of_corporations that included at the end of year x corp a and corp b corp a and corp b were owned by a member of parent’s affiliated_group individual a is the assistant vice president of taxes at parent tax advisor is a tax partner in cpa firm the affidavits of individuals a and tax advisor and the facts submitted show that corp a and corp b each believed that it did not have a branch_profits_tax for year x this belief was based on the advice of tax advisor consequently neither corp a or corp b availed itself of the complete termination rule_of sec_1_884-2t nor filed a waiver for year x as provided under sec_1_884-2t sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-105101-02 ____________________________________________________________________ in the present situation sec_1_884-2t fixes the time to file the waiver therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayers an extension of time provided that taxpayers satisfy the standards set forth in sec_301_9100-3 based solely on the facts and the representations submitted we conclude that taxpayers satisfy sec_301_9100-3 accordingly taxpayers are granted an extension of time until days from the date of this ruling letter to file the waivers as provided under sec_1_884-2t extending the period for assessment of the branch_profits_tax of corp a and corp b for year x until a date not earlier than the last day of year y the granting of an extension of time is not a determination that taxpayers are otherwise eligible to file the waivers sec_301_9100-1 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented in particular no opinion is expressed as to whether taxpayers have satisfied the requirement for complete termination under sec_1_884-2t a copy of this ruling letter should be associated with taxpayers’ tax_return for year x this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely s allen goldstein______________________________ allen goldstein reviewer office of the associate chief_counsel international enclosures copy for purposes
